Case: 14-13220   Date Filed: 04/01/2015   Page: 1 of 9


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13220
                        Non-Argument Calendar
                      ________________________

                        Agency No. A044-582-899



HERNALDO GUADARRAMA-MELO,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (April 1, 2015)

Before HULL, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 14-13220    Date Filed: 04/01/2015   Page: 2 of 9


        Hernaldo Guadarrama-Melo seeks review of the Board of Immigration

Appeals’s (“BIA”) decision affirming the immigration judge’s (“IJ”) order finding

him ineligible for a waiver of removal under Immigration and Nationality Act

(“INA”) § 212(c), 8 U.S.C. § 1182(c). After review, we dismiss in part and deny

in part Guadarrama-Melo’s petition for review.

                                I. BACKGROUND

        Guadarrama-Melo is a native and citizen of Mexico. Guadarrama-Melo

came to the United States in 1989. On June 23, 1994, he was admitted as a lawful

permanent resident.

A.      1996 Aggravated Felony Conviction in Federal Court

        On April 23, 1996, Guadarrama-Melo was arrested after a search of his car

revealed 43.20 pounds of marijuana. Guadarrama-Melo was charged with the

federal felony offenses of: (1) conspiracy to possess marijuana with intent to

distribute, in violation of 21 U.S.C. § 846 (Count One), and (2) possession of

marijuana with intent to distribute, in violation of 21 U.S.C. § 841(a)(1) (Count

Two).

        On August 30, 1996, Guadarrama-Melo pled guilty to Count Two pursuant

to a written plea agreement. On November 19, 1996, the U.S. District Court for

the Eastern District of Texas entered a written judgment sentencing Guadarrama-

Melo to 13 months’ imprisonment.


                                          2
              Case: 14-13220     Date Filed: 04/01/2015    Page: 3 of 9
Barb. 2008–2012 Removal Proceedings

      On February 1, 2008, Guadarrama-Melo was served with a Notice to

Appear, charging him with removability as a result of his 1996 felony conviction

for possession of marijuana with intent to distribute, which was both an aggravated

felony under INA § 237(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(iii), and a

controlled substance offense under INA § 237(a)(2)(B)(i), 8 U.S.C.

§ 1227(a)(2)(B)(i). On January 6, 2009, Guadarrama-Melo conceded removability.

      Guadarrama-Melo informed the IJ that he intended to seek a waiver of

removal under INA § 212(c). The IJ responded that Guadarrama-Melo was

ineligible for § 212(c) relief because he pled guilty to an aggravated felony after

April 24, 1996, the effective date of the amendments to § 212(c) contained in

§ 440(d) of the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”).

      On April 19, 2012, Guadarrama-Melo filed an application seeking asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”),

based on his membership in a particular social group. Guadarrama-Melo claimed

that, if he returned to Mexico, it was more than likely he would be tortured by drug

traffickers for losing the marijuana he was transporting for them when he was

arrested back in 1996.




                                          3
              Case: 14-13220     Date Filed: 04/01/2015   Page: 4 of 9


      At Guadarrama-Melo’s removal hearing, the IJ noted that Guadarrama-Melo

was ineligible for asylum, withholding of removal, and waiver under § 212(c)

because of his 1996 conviction. The hearing proceeded as to Guadarrama-Melo’s

claim for CAT relief. On November 27, 2012, the IJ denied Guadarrama-Melo’s

claim for CAT relief and ordered him removed to Mexico. The IJ stated, inter alia,

that Guadarrama-Melo’s 1996 conviction for possession of marijuana with intent

to distribute qualified as an aggravated felony.

C.    2013 Appeal to the BIA

      Guadarrama-Melo appealed the IJ’s decision to the BIA. In relevant part,

Guadarrama-Melo argued that the IJ erred by finding him ineligible for a waiver

under INA § 212(c). In his counseled brief to the BIA, Guadarrama-Melo

conceded that his 1996 conviction for possession of marijuana with intent to

distribute was an aggravated felony. Nevertheless, he contended that he was still

eligible for waiver because his 1996 aggravated felony conviction occurred prior to

the enactment of any restriction or repeal of § 212(c) relief. Guadarrama-Melo

argued that the IJ’s pretermission of his waiver application was an impermissibly

retroactive application of a change in the law.

      On June 17, 2014, the BIA affirmed the IJ’s decision and dismissed

Guadarrama-Melo’s appeal. Noting that Guadarrama-Melo pled guilty to an

aggravated felony after April 24, 1996, the effective date of AEDPA § 440(d)’s


                                          4
                Case: 14-13220       Date Filed: 04/01/2015      Page: 5 of 9


amendments to INA § 212(c), the BIA concluded that he was not eligible for

§ 212(c) relief under the law in effect at the time of his guilty plea. Thus, the IJ

correctly determined that Guadarrama-Melo was statutorily ineligible to seek a

waiver under § 212(c). Guadarrama-Melo timely filed this petition for review.

                             II. STANDARD OF REVIEW

       We review “only the BIA’s decision,” except to the extent that it “expressly

adopts the IJ’s opinion or reasoning.” Cole v. U.S. Att’y Gen., 712 F.3d 517, 523

(11th Cir. 2013) (quotation marks and alteration omitted). We review questions of

law, including the extent of our subject matter jurisdiction, de novo. Id.

                                    III. DISCUSSION

       Before 1996, INA § 212(c) gave the Attorney General the discretion to

waive an alien’s deportation, now called removal, if the alien was a lawful

permanent resident who had lived in the United States continuously for seven

years. INA § 212(c), 8 U.S.C. § 1182(c). On April 24, 1996, Congress enacted the

AEDPA, which made § 212(c) waivers unavailable to certain aliens with

aggravated felony convictions.1 See AEDPA, Pub. L. No. 104-132, § 440(d), 110

Stat. 1214, 1277 (1996) (amending 8 U.S.C. § 1182(c)). Specifically, § 440(d) of

the AEDPA bars § 212(c) relief for any alien who “is deportable by reason of


       1
        In September 1996, Congress repealed § 212(c) relief altogether, replacing it with a
procedure referred to as “cancellation of removal.” See Ferguson v. U.S. Att’y Gen., 563 F.3d
1254, 1260 (11th Cir. 2009).
                                               5
                Case: 14-13220       Date Filed: 04/01/2015      Page: 6 of 9


having committed any criminal offense covered in section [241(a)(2)(A)(iii) of the

INA].” Id. Section 241(a)(2)(A)(iii), in turn, states that “[a]ny alien who is

convicted of an aggravated felony at any time after admission is deportable.” INA

§ 241(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(iii).

       Guadarrama-Melo raises two claims of legal error concerning his eligibility

for a § 212(c) waiver.2 We discuss each claim in turn. 3

       First, Guadarrama-Melo argues, for the first time on appeal, that his 1996

conviction for possession of marijuana with intent to distribute was not an

aggravated felony under immigration law.

       Guadarrama-Melo failed to exhaust his administrative remedies with respect

to his first claim. He never argued in his administrative appeal to the BIA that his

1996 conviction for possession of marijuana with intent to distribute did not

qualify as an aggravated felony under immigration law. In fact, he conceded in his




       2
        Guadarrama-Melo does not contend, as he did before the BIA, that the IJ’s pretermission
of his waiver application had an impermissible retroactive effect on him. Additionally, he does
not argue any error with respect to the IJ’a denial of CAT relief. Those issues are therefore
abandoned. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
       3
          The REAL ID Act bars courts of appeals from reviewing final orders of removal against
aliens who are removable by reason of having committed certain criminal offenses, including
controlled substance offenses and aggravated felonies. INA § 242(a)(2)(C), 8 U.S.C.
§ 1252(a)(2)(C). However, the statute excepts “constitutional claims or questions of law” from
this jurisdictional bar. INA § 242(a)(2)(D), 8 U.S.C. § 1252(a)(2)(D). Here, we have
jurisdiction to review the legal questions presented in Guadarrama-Melo’s petition for review.


                                               6
                 Case: 14-13220       Date Filed: 04/01/2015        Page: 7 of 9


brief to the BIA that his 1996 conviction was an aggravated felony. 4 Accordingly,

we lack jurisdiction to review this unexhausted claim. See 8 U.S.C. § 1252(d)(1);

Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006); see

also Malu v. U.S. Att’y Gen., 764 F.3d 1282, 1287-88 (11th Cir. 2014).

       Second, Guadarrama-Melo argues that the IJ erroneously pretermitted his

application for a waiver under § 212(c). Specifically, Guadarrama-Melo contends

that AEDPA § 440(d)—which uses the word “committed” rather than

“convicted”—only precludes relief for aliens who “committed” certain criminal

offenses after the effective date of the AEDPA. According to Guadarrama-Melo,

he is eligible for relief under INA § 212(c) because he committed the aggravated

felony on April 23, 1996, one day before AEDPA § 440’s restrictions on § 212(c)

relief went into effect.

       Assuming arguendo that Guadarrama-Melo exhausted his second claim

before the BIA, it is without merit. Whereas AEDPA § 440(d) applies to aliens

“deportable by reason of having committed” certain criminal offenses,

§ 241(a)(2)(A)(iii), which is incorporated by reference, specifies that an alien is

deportable only when he is “convicted of an aggravated felony.” See AEDPA

§ 440(d), 110 Stat. at 1277; INA § 241(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(iii)

       4
         This concession is consistent with the fact that possession of marijuana with intent to
distribute under § 841(a)(1)—a federal offense punishable by more than one year’s
imprisonment—qualifies as an aggravated felony under immigration law. See Moncrieffe v.
Holder, __ U.S. __, __, 133 S. Ct. 1678, 1683 (2013).
                                                 7
               Case: 14-13220     Date Filed: 04/01/2015   Page: 8 of 9


(emphasis added); cf. Adefemi v. Ashcroft, 358 F.3d 828, 832-33 (11th Cir. 2004)

(interpreting similar language in § 309(c)(4)(G) of the Illegal Immigration Reform

and Immigrant Responsibility Act).

      Guadarrama-Melo was convicted of an aggravated felony on August 30,

1996, over four months after AEDPA § 440(d) took effect. Although Guadarrama-

Melo’s criminal conduct predated the AEDPA by one day, he became removable

and thus subject to § 440(d)’s restrictions on § 212(c) relief on August 30, 1996, by

reason of his aggravated felony conviction. Under § 212(c), as amended by

§ 440(d)—the law in effect at the time he pled guilty—Guadarrama-Melo is

ineligible for a waiver of removal. See Oguejiofor v. U.S. Att’y Gen., 277 F.3d
1305, 1309 (11th Cir. 2002) (noting that the petitioner “became ineligible for

discretionary relief under [§212(c)] when he pled guilty [in November and

December 1996] to the offenses which made him removable”). Accordingly, the

BIA did not err in affirming the IJ’s determination of Guadarrama-Melo’s

ineligibility for a § 212(c) waiver.

                                IV. CONCLUSION

      Because we lack jurisdiction to review Guadarrama-Melo’s unexhausted

claim that his 1996 conviction does not qualify as an aggravated felony, we

dismiss Guadarrama-Melo’s petition for review to the extent he challenges that




                                          8
              Case: 14-13220    Date Filed: 04/01/2015   Page: 9 of 9


determination. We deny Guadarrama-Melo’s petition for review to the extent he

challenges his ineligibility for a waiver under INA § 212(c).

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                         9